DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an Applicant Initiated Interview with Brett A. Carlson (Reg. No.: 39,928) on 27 July 2021.

The application has been amended as follows: 
1.	(Currently Amended) An automated process executed by a video encoder device to encode digital video content of unknown duration to a file, the automated process comprising:
prior to encoding the digital video content of unknown duration, the video encoder device reserving an initial portion of the file as header space for storing header information about the encoded digital video content;
encoding a portion of the digital video content of unknown duration by the video encoder device in real time as the digital video content is received by the video encoder device;
prior to terminating encoding of the digital video content of unknown duration, the video encoder device storing the encoded portion of the digital video content in a data portion of the file that occurs after the header space, and also storing intermittent header information describing the encoded portion of the digital video content in the previously-reserved header space; and
after storing the intermittent header information in the previously-reserved header space, the video encoder device determining whether sufficient space remains in the header space to accommodate additional header information, and continuing to encode the digital video content of unknown duration if sufficient space remains in the header space by repeating the encoding for a subsequent portion of the digital video content and the storing of intermittent header information for the subsequent portion of the digital video content by the video encoder device on a temporal basis until either the encoding of the digital video content of unknown duration is complete, or until the previously-reserved header space is filled, and, if the header space of the file contains insufficient space for further encoding, the video encoder device finalizing encoding of the digital video content and initiating encoding of a second file for a remainder of the digital video content, wherein the second file comprises a second header space that is reserved for subsequent storage of intermittent header information.

2. 	(Previously Presented) The automated process of claim 1 wherein the video encoder device terminates the encoding when the previously-reserved header space is filled, even though additional content remains to be encoded for the digital video content of unknown duration.

3.	(Previously Presented) The automated process of claim 1 wherein the video encoder device repeats the encoding and storing of intermittent header information for subsequent portions of the digital video content on a regular temporal basis.

4.	(Previously Presented) The automated process of claim 1 further comprising the video encoder device recovering the file after an interruption that occurred before the encoding of the digital video content of unknown duration is complete by reading the intermittent header information that was last stored in the header space prior to the interruption and continuing the encoding from the portion of the digital video content corresponding to the last stored intermittent header information.

5.	(Canceled)	 

6.	(Canceled)	 

7.	(Previously Presented) The automated process of claim 1 further comprising the video encoder determining whether sufficient space remains in the header space to accommodate additional header information during encoding of the digital video content of unknown duration, wherein the video encoder device continues to encode the digital video content if sufficient space remains in the header space, and otherwise finalizes encoding of the file.

8.	(Previously Presented) The automated process of claim 7 wherein the video encoder device subsequently continues encoding of the digital video content of unknown duration by initiating a second file for a remainder of the digital video content if the header space of the file contains insufficient space for further encoding.

9.	(Original) The automated process of claim 1 wherein the header space follows a synchronization portion of the file.

10.	(Original) The automated process of claim 1 wherein the file is formatted as an MPEG container, wherein the header space is formatted as a moov box and wherein the data portion is formatted as an mdat box. 

11.	(Currently Amended) A video encoder device comprising a processor and a memory, wherein the memory stores instructions that are executable by the processor to perform an automated process that encodes digital video content  of unknown duration to a file, wherein the automated process comprises:
initially reserving a portion of the file as header space for storing header information about the encoded digital video content of unknown duration prior to encoding the digital video content;
encoding a portion of the digital video content in real time as the digital video content is received by the video encoder device;
after a predetermined time of encoding the portion of the digital video content prior to concluding the encoding of the digital video content, storing the encoded portion of the digital video content in a data portion of the file that occurs after the header space, and also storing intermittent header information describing the encoded portion of the digital video content in the previously-reserved header space; and
after storing the intermittent header information in the previously-reserved header space, determining whether sufficient space remains in the header space to accommodate additional header information, and continuing to encode the digital video content to the file if sufficient space remains in the header space by repeating the encoding and the storing of intermittent header information on a temporal basis until either the encoding of the digital video content is complete, or until the previously-reserved header space is filled, and, if the header space of the file contains insufficient space for further encoding, the video encoder device finalizing encoding of the digital video content and initiating encoding of a second file for a remainder of the digital video content, wherein the second file comprises a second header space that is reserved for subsequent storage of intermittent header information.

12.	(Previously Presented) The video encoder device of claim 11 wherein the automated process further comprises recovering the file after an interruption that occurred before the encoding of the digital video content is complete by reading the intermittent header information that was last stored in the header space prior to the interruption.

13.	(Original) The video encoder device of claim 11 wherein the file is formatted as an MPEG container, wherein the header space is formatted as a moov box and wherein the data portion is formatted as an mdat box. 

14.	(Canceled)

15.	(Canceled)	

16.	(Canceled)

17.	(Previously Presented) The video encoder device of claim 11 wherein the encoding of the file continues while the intermittent header information is stored so that if an interruption occurs before the file is completely encoded, the portion of the file that has been encoded can be recovered from the intermittent header information that was last stored.

18.	(Previously Presented) The video encoder device of claim 11 wherein each intermittent header information overwrites a prior intermittent header information that was previously stored in the header space of the file.

19.	(Previously Presented) The automated process of claim 1 wherein the encoding of the file continues while the intermittent header information is stored so that if an interruption occurs before the file is completely encoded, the portion of the file that has been encoded can be recovered from the intermittent header information that was last stored.

20.	(Previously Presented) The automated process of claim 1 wherein each intermittent header information overwrites a prior intermittent header information that was previously stored in the header space of the file.

21.	(Previously Presented) A video encoder device comprising a processor and a memory, wherein the memory stores instructions that are executable by the processor to perform an automated process that encodes digital video content of unknown duration to plurality of files, wherein the automated process comprises:
initially reserving a portion of a first file as header space for storing header information about the encoded digital video content prior to encoding the digital video content, wherein each of the plurality of files is formatted as an MPEG container, wherein the header space is formatted as a moov box and wherein the data portion is formatted as an mdat box;

after the predetermined period of time and prior to concluding the encoding of the digital video content, storing the encoded portion of the digital video content in a data portion of the first file that occurs after the header space, and also storing intermittent header information describing the encoded portion of the digital video content in the previously-reserved header space; and
after storing the intermittent header information in the previously-reserved header space, determining whether sufficient space remains in the header space to accommodate additional header information, and continuing to encode the digital video content of unknown duration for another predetermined period of time if sufficient space remains in the header space, and otherwise finalizing encoding of the first file;
wherein the video encoder device subsequently initiates encoding of a second one of the plurality of files for a remainder of the digital video content if the header space of the first file contains insufficient space for further encoding, and wherein the second file comprises a second header space that is reserved for subsequent storage of intermittent header information describing subsequent portions of the digital video content of unknown duration.

22.	(Previously Presented) The video encoder device of claim 21 wherein the encoding of the file continues while the intermittent header information is stored so that if an interruption occurs during the next predetermined period of time, the portion of the file that has been encoded can be recovered from the intermittent header information that was last stored.


Allowable Subject Matter
Claims 1-4, 7-13 and 17-22 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Fukuhara, US 2006/0126948 A1; Wang, US 2015/0215358 A1) fails to anticipate or fairly suggest the amended limitations above in conjunction with the remaining claim limitations of amended independent Claims 1, 11, and 21 (renumbered as 1, 9, and 16).
Dependent Claims 2-4, 7-10, 12-13, 17-20, and 22 (renumbered as 2-8, 10-15, and 17) are allowed by virtue of their dependencies to the above allowable Claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482